Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 1 of 10
Case 14-31229-59]15 Doc 2 Filed 03/09/14 Entered 03/09/14 23230:56 Page 1 of 10

David W. Parham

State Bar No. 15459500

John E. Mitchell

State Bar No. 00797095

2300 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 7520|

Te|ephone: (214) 978-3000

Facsimile: (214) 978-3099

Email: david.parham@bakermcken?.ie.com

Email: john.mitchell@bakcrmckenzie.com
- and -

En`n E. Broderick (pro hac vice pending )
Illinois Bar No. 6295974

300 East Randolph Drive, Suite 5000
Chicago, Illinois 60602

Telephone: (312) 861-8000

Facsimilc: (312) 861-2899

Email: erin.broderick@bakermckenzic.com

Attorneys for the Petitioner Robert Marie Mark Karpeles,
Fo)'eign Represenrative of MtGox Co., Ltd., a/k/a MtGox KK

IN THE UNITED STATES BANKRUP'I`CY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

DALLAS DIVISION

)

In re ) Chapter 15
)

MtGox Co., Ltd. (a/k/a MtGox KK) ) Case No. 14- (_)
)

Debtor in a Foreign Proceeding. ) nearing Da¢e; TBD

) Response Deadline: TBD

 

VERIFIED PETITION FOR
RECOGN"ITION AND CHAPTER 15 RELIEF

Robert Marie Mark Karpeles (“K£Qeles”), in his capacity as the foreign representative

(the “Petitioner”) of MtGox Co., Ltd. a/k/a MtGox KK (the “Debtor” or “MtGox”), a debtor in a

 

 

civil rehabilitation proceeding under Japanese law (the “Jagan Proceeding”), currently pending

77035| -v l\DALDMS

EXHIBIT A

Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 2 of 10
Case 14-31229-$9115 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 2 of 10

before the Twentieth Civil Division of the Tokyo District Court, Japan (the “Tokyo Court”),

respectfully submits this verified petition (the “Petition”) for recognition as a “foreign

 

representative” of MtGox; for recognition of the Japan Proceeding as a foreign main proceeding;
and for emergency, preliminary, and permanent relief under Chapter 15 of title ll of the United
States Bankruptcy Code (“Chagter 15”).

PRELIMINARY STATEMENT

l. MtGox is a Japanese corporation formed in 2011. It is, and always has been,
located in Tokyo. S'ane it was formed, and up to mid-February 2014, it was engaged in the
business of operating an online bitcoin exchange through the website mtgox.com. At one time,
MtGox was reported to be the largest online bitcoin exchange in the world. However, on
February 7, 2014, MtGox halted all bitcoin withdrawals by its customers after MtGox became
subject to a massive theft or disappearance of bitcoins being held by MtGox both on behalf of its
customers and itself. This theft or disappearance is currently the subject of an intense
investigation to which MtGox devotes most of its resources The facts known to date indicate
this it was caused or related to a flaw in the software algorithm that underlies bitcoin, and
“hacking” attacks of one or more persons. On February 25, 2014, MtGox suspended all trading

after internal investigations revealed hundreds of thousands of Bitcoins had been stolen or

disappeared
BACKGROUND
MtGox ’s Busines's
2. MtGox is a Japanese corporation, which has always been located in Tokyo, Japan.

Until on or around February 25, 20]4, it operated an online bitcoin exchange through the website

mtgox.com. MtGox has operated this exchange since the summer of 2011. There were times

77035 l -v l\DALDMS 2

EXHIBIT A

Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 3 of 10
Case 14-31229-sgj15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 3 of 10

during this period that MtGox was reported to be the largest online bitcoin exchange in the world,
but that is no longer the case.

3. As set forth in the Declaration of Robert Marie Mark Karpeles (the “Kgpeles
Declaration”), bitcoin is a form of digital currency that was first conceived of in 2008 by a
person or group going by the name of Satoshi Nakamoto. The first actual bitcoin was created, or
“mined” in 2009. There are several ways in which a person can obtain bitcoin, including the
following:

o Bitcoins are “created” through a computer schware algorithm which, at
any point in time, resides on thousands of computers on the Intemet.
Persons who accept to certify bitcoin transactions over the bitcoin peer-to-
peer network are remunerated by the issuance of a fixed number of
bitcoins which evolves over time. The certification is done by the solving
of an “algorithm” with the use of ever-more powerful computers. These
persons are called “miners” and the process of obtaining bitcoin in this
fashion is called “mining.”

o A person can also obtain bitcoins that have already been mined by buying
them from another. These transactions can consist of “one-to-one”
transactions between a buyer and seller. In addition, a person can buy or
sell bitcoin through an online exchange, such as the exchange operated by
MtGox on the mtgox.com website. In these exchange transactions the
buyer and seller create accounts at the exchange and then fund the account
with currency funds, bitcoin or both. The user can then enter a buy or sell
order online and the website will match the buy or sell order with one or
more sell or buy orders. The buyer receives an increase in bitcoin in
his/her account and the seller receives an increase in currency in his/her
account. The bitcoin exchange receives a fee or commission for the
transaction

o A person can also obtain and use bitcoin through commercial or merchant
transactions; that is, a person can use bitcoin in certain circumstances to
pay for goods and services.

4. Users store bitcoins in a digital “walle ” using either the software provided as part

of the bitcoin software or a wallet provided by various providers. MtGox provides a wallet

77035i-vl\DALDMs 3

EXHIBIT A

Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 4 of 10
Case 14-31229-$9]15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 4 of 10

feature. A wallet can be materialized on a piece of paper and bitcoins need not be stored on a
computer.

5. The MtGox exchange allowed persons with MtGox accounts to buy and sell
bitcoin among themselves In this regard, a person was to first open an account at MtGox and
was assigned an account number. Once a user wanted to start buying or selling bitcoin on the
mtgox website, he or she would need to “fund” the account with currency, bitcoin, or both. ln'
addition, the account holder would be subject to “anti-money laundering” (“M”) procedures
Once the account was “funded,” the account holder would have a “currency balance” in the
account, corresponding to the amount of currency he or she had a right to withdraw; and, a
“bitcoin balance” in the account, corresponding to the amount of bitcoin he or she had a right to
withdraw.

MtGox ’s Cagital Structure

6. MtGox has approximately ¥6.5 billion ($63.9 million) in liabilities and
approximately ¥3.84 billion ($37.7 million) of assets at present. MtGox has no secured debt.
Approximately 12% of the equity in MtGox is held by the developer of the initial MtGox
software, Jed MacCaleb, with the remaining equity held by Tibanne Co., Ltd,, a Japanese
corporation located in Japan.

Business Challenges

7. The mtgox.com website has been subject to numerous attempts by persons to
breach its security, create denial of service (“M”) situations, or to otherwise “hack” the system,
and this has been the case since MtGox started operating the website in July 2011. In certain

circumstances such attempts have led to the company shutting down the site for periods at a time,

770351-v1\1)ALnMs 4

EXHIBIT A

Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 5 of 10
Case 14-31229-$9]15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 5 of 10

8. On February 7, 2014, all bitcoin withdrawals were halted by MtGox due to the
theft or disappearance of hundreds of thousands of bitcoins owned by MtGox customers as well
as MtGox itself. The cause of the theft or disappearance is the subject of intensive investigation
lt is believed to have been caused or related to a defect or “bug” in the bitcoin software algorithm,
which was exploited by one or more persons who had “hacked” the bitcoin network. On
February 24, 2014, MtGox suspended all trading after internal investigations discovered a loss of
744,408 bitcoins presumably from this method of theft. These events among others caused
MtGox to become insolvent and to file the Japan Proceeding.

MtGox’s fagan Proceeding aan Civil Rehabilita!ion under the l[CRA

9. ln order to protect the MtGox business as a going concern and retain its value
while MtGox investigates the theft of the bitcoins under its control and addresses any security
defects in the bitcoin exchange, MtGox filed a petition (the “Japan Petition") for the
commencement of the Japan liroceeding in the Tokyo Court pursuant to Article 21(1) of the
Japanese Civii Rehabilitation Act (Minji Saisei Ho) (the “.lg_R_A”) on February 28, 2014,
reporting that the company had lost almost 750,000 of its customers’ bitcoins, and around
100,000 of its own bitcoins, totaling around 7% of all bitcoins in the world, and worth around
$473 million near the time of the filing The Japan Petition is attached as Exhibit A to the
accompanying Declaration of Robert Marie Mark Karpeles (the “KLpeles Declaration”).l

l0. The JCRA is intended to be used for the rehabilitation and reorganization of
corporate debtors. The Japan Proceeding is a civil rehabilitation The purpose of a civil
rehabilitation proceeding is to formulate a rehabilitation plan as consented to by a requisite

number of creditors and confirmed by the couxt, to appropriately coordinate the relationships of

 

l A translation is currently being performed and will be tiled, when availablel

770351-v1\DA1.oMs 5

EXHIBIT A

Case 3:19-cV-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 6 of 10
Case 14-31229-$9]15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 6 of 10

rights between creditors and the debtor, with the aim of ensuring rehabilitation of the debtor’s
business or economic life.

ll. ln addition to the petition for commencement, MtGox also filed applications for a
temporary restraining order and for a comprehensive prohibition order, which were issued by the
Tokyo Court on February 28, 2014. At the same time, the Tokyo Court issued orders for the
appointment of a supervisor and examiner (co|lectively, the “Tokyo Court Orders”). The Tokyo
Court Orders are attached, together with their English translation, as Exhibits B, Q, Q, and §
respectively, to the Karpeles Declaration.

12. The Tokyo Court appointed Mr. Nobuaki Kobayashi, a Japanese attomey, as
MtGox’s supervisor and examiner. Under the Tokyo Court Orders, the Debtor cannot execute
any agreement with any third party without the consent of the supervisor and examiner. The
Debtor however remains free to initiate or pursue any legal proceeding provided that the costs of
these proceedings be approved by the supervisor and examiner. On March 10, 2014,
Mr. Kobayashi, pursuant to the powers conferred upon him by the Tokyo Court Orders, issued a
consent allowing the Debtor to hire Baker & McKenzie to file this Chapter 15 case as counsel of
Debtor, allowing the payment of Baker & McKenzie’s fees and further acknowledging that this
consent was granted at the condition that MtGox’s Representative Director Mr. Karpeles, file
this Chapter 15 case as the foreign representative of MtGox. A true and correct copy of the
application for consent and the consent issued by Mr. Kobayashi is attached, together with an
English translation, as Exhibit F to the Karpeles Dcclaration.

13. The schedule of MtGox’s reorganization proceedings has not yet been determined.
Upon issuance of the commencement order, the Tokyo Court will set a deadline to file proof of

claims, submit a rehabilitation plan, and take other acts consistent with a reorganization or

ivossi-vi\oAi.nMs 6

EXHIBIT A

Case 3:19-cv-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 7 of 10
Case 14-31229-sgj15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 7 of 10

corporate rehabilitation As additional steps are taken in the Japan Proceeding. this Court will be
advised.

l4. This Chapter 15 case is being filed in an effort to maximize recoveries to, and
provide for an equitable distribution of value among, all creditors. The enjoining of certain
ongoing litigation to which MtGox and its affiliates are parties in conjunction with the
protections afforded by the J apart Proceeding is essential to this effort. Please refer to the Gamlen
Declaration, which is incorporated and made a part of this Petition as if restated herein, regarding
the pending litigation against MtGox and its affiliates

15. There are no other known foreign proceedings that have been filed by, regarding,

or against MtGox and which are pending

,|URlSDICTION AND VENUE

16. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
157.

17. Venue is proper in this district pursuant to 28 U.S.C. § 1410. The statutory
predicates for relief are sections 105, 1504, 1515, 1517, 1519, l520 and 1521 of the Bankruptcy

Code.

RELIEF REQUESTED

18. The Petitioner respectfully requests the entry of an order granting recognition, in
substantially the form attached hereto as Exllibit A, and protection pursuant to sections 105,
1504, 15l5, 1517, and 1520 of the Bankruptcy Code to the effect that: (i) Mr. Karpeles is duly
appointed as MtGox’s “foreign representative,” as that term is defined in section 101(24) of the
Bankruptcy Code; (ii) the Japan Proceeding is granted recognition as a “foreign main

proceeding,” which includes an interim proceeding under a law relating to insolvency or the

77035\-vl\oALnMs 7

EXHIBIT A

Case 3:19-cv-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 8 of 10
Case 14-31229-sgj15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 8 of 10

adjustment of debts, pursuant to sections 101(23) and 1517(a) and (b)(l) of the Bankruptcy
Code; and (iii) upon recognition. MtGox shall be entitled to the protections of section 1520(a).

RECOGNITION lS APPROPRIATE

19. As set forth more fully in the accompanying Memorandum of Law in support of,
inter alia, this Petition, the Petitioner has satisfied each of the requirements for recognition
contained in Chapter 15 of the Banlcruptcy Code. The Petitioner qualities as a “foreign
representative” as defined in section 101(24) of the Bankruptcy Code. The Japan Proceeding is a
“foreign main proceeding” as defined in section 1502(4) of the Bankruptcy Code. The Japan
Proceeding is pending in Japan, which is the “center of main interests” for MtGox, as such term
is used in sections 1502(4), 1516(c) and 1517(b)(l) of the Bankmptcy Code. There are no other
known foreign proceedings by, regarding, or against MtGox that are pending in any other
country. The Japan Proceeding is a judicial proceeding under which MtGox’s assets and affairs
are subject to the supervision of the Tokyo Court, thus meeting the definition of a foreign
proceeding as defined in section 101(23) of the Bankruptcy Code.

NOTICE

20. Notice to the parties in accordance with Bankruptcy Rules 101 l(b), 2002(q)(l)
and 9007 will be provided pursuant to the accompanying Application for an Order Granting
Provisional Relief, Scheduling Recognition Hearing, and Specifying Form and Manner of Notice.

NO PRIOR RE§ !UEST
21. The Petitioner has not previously sought the relief requested herein from this or

any other court.

WHEREFORE, the Petitioner respectfully requests that this Court enter an Order

17035\-vl\1)ALoMs 8

EXHIBIT A

Case 3:19-cv-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 9 of 10
Case 14-31229-sgj15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 9 of 10

granting the relief requested herein and such other and further relief as is just and proper.

Dated: March 9, 2014 Respectfully submitted,
Dallas, Texas
BAKER & McKENZIE LLP
By: /s/ David W. Parham

770351-v l\DALDMS 9

David W. Parham

State Bar No. 15459500
lohn Mitchell

State Bar No. 240563 13
2300 Trammell Crow Center
2001 Ross Avenue

Dallas, Texas 75201
Telephone: (214) 978-3000
Facsimile: (214) 978-3099

Email: david.parham@bakemickenzie.com
Email: j_tLi_n.mitchell@bakermckenzie.com

-and~

Erln E. Broderick (pro hac vice pending )
lllinois Bar No. 6295974

300 East Randolph Drive, Suite 5000
Chicago, Illinois 60602

Telephone: (3 |2) 861-8000

Facsimile: (312) 861-2899

Email: erin.hroderick@bakemickenzie.com

Attr)rney.rfor the Petitioner Roberl Marie
Mark Karpeles, Foreign Representat.ive of
MtGox Co., Ltd., a/k/a MtGox KK

EXHIBIT A

Case 3:19-cv-00022-HTW-LRA Document 1-1 Filed 01/10/19 Page 10 of 10
Case 14-31229-sgj15 Doc 2 Filed 03/09/14 Entered 03/09/14 23:30:56 Page 10 of 10

VERIFICATION

I, Robert Marie Mark Karpeles, hereby declare:

l. l have been authorized by the supervisor and examiner of MtGox to
commence this Chapter 15 proceeding

2. I have read the foregoing Petition and l am informed and I believe that the
factuai allegations contained therein are true and correct.

3. I verify under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

Executed: Tokyo, Japan
March 10, 2014

/ \
/

Robert Marie Mark Karpeles

770351-\':\DA1.DMs 10

EXHIBIT A

